Citation Nr: 9917555	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Roanoke, Virginia



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to September 
1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
RO.

In May 1998, the Board remanded this matter for further 
development of the record.



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in May 1998.  At that 
time, the RO was directed to schedule a VA pulmonary 
examination to determine the nature and likely etiology of 
his claimed asthma.  All indicated testing was to be 
accomplished, and the claims folder was to be made available 
for review by the examining physician prior to the 
examination.  The examiner was to elicit from the veteran and 
record a full medical history and report detailed medical 
findings in connection with the evaluation of the asthma.  
Based on his/her review of the case, the examiner was to 
express an opinion as to the likelihood that the veteran had 
a current disability referable to asthma due to disease or 
injury which was incurred in or aggravated by service, as 
claimed by the veteran.  The examiner was also requested to 
express an opinion as to whether the asthma was secondary to 
the veteran's service-connected hypertension.  The 
examination report was to reflect review of pertinent 
material in the claims folder, including specified medical 
records, and include the factors upon which the examining 
physician's opinion was based.  

Based on the report submitted, the examining physician failed 
to follow the directives of the May 1998 remand order.  
Specifically, he failed to express an opinion as to the 
likelihood that the veteran has a current disability 
referable to asthma due to disease or injury which was 
incurred in or aggravated by service.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the veteran should be afforded 
another examination to determine the current nature and 
likely etiology of the claimed asthma.  In addition, any 
pertinent treatment records should be obtained for review.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for asthma since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder. 

2.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the nature and likely etiology 
of his claimed asthma.  All indicated 
testing should be accomplished and the 
claims folder should be made available 
for review prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with the evaluation of the 
asthma.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has a current disability 
referable to asthma due to disease or 
injury which was incurred in or 
aggravated by service.  The examiner 
should also express an opinion as to 
whether the asthma is secondary to the 
veteran's service-connected hypertension.  
The examination report should reflect 
review of pertinent material in the 
claims folder and a complete rationale 
for all opinions expressed should also be 
provided.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



